DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 9-16 are pending.
Claims 1-8 are cancelled.


Claim Objections
The objection to the drawings has been withdrawn.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thanh et al., "DIGITAL HARDWARE IMPLEMENTATION OF A RADIAL BASIS FUNCTION NEURAL NETWORK", 2015, Computers & Electrical Engineering Vol. 53, PP 106-121 (hereinafter Thanh) in view of Xiaofang et al., "RBF NETWORKS-BASED ADAPTIVE APPROXIMATE MODEL CONTROLLER FOR STEAM VALVING CONTROL", 2011, Neural Computing and Applications Vol. 20 MO. 4, PP 549-556 (hereinafter Xiaofang), in view of de Souza et al., "Proposal for Parallel Fixed Point Implementation of a Radial Basis Function Network in an FPGA", 2014, IEEE, PP 2-4 (hereinafter deSouza), in further view of Philomin et al., US 20060013475 A1 (hereinafter Philomin).

Claim 9
Thanh teaches a model calculation unit for calculating a gradient with respect to a certain input variable of input variables of a predefined input variable vector of a radian basis function RBF model (Thanh, Pages 107-109, Section 2 - - Digital hardware/”model calculation unit” for calculating a with the aid of a hard-wired processor core designed as hardware for calculating a fixedly predefined processing algorithm in coupled function blocks (Thanh, Pages 106-107, Section 1 - - FPGA/”hard-wired processor core” designed to calculate a stochastic gradient descent/”predefined processing algorithm” in connected programmable logic/function blocks.), the model calculation unit comprising: the processor core configured to calculate a gradient with respect to the certain input variable for an RBF model as a function of multiple input variables of the input variable vector of an input dimension greater than 1, of a number of nodes, of respective length scales predefined for each node and each input dimension (Thanh, Pages 110-112, Section 3 - - - FPGA/”hard-wired processor core” designed to calculate a stochastic gradient descent/”predefined processing algorithm” on an input variable vector X, composed of multiple inputs x of an RBF neural network model, a number of nodes, and variance/”length scale” of each node, and input dimensions i and j), and of parameters of the RBF function predefined for each node (Thanh, Pages 108-109, Section 2 - - Predefined parameters of the RBF neural network function for each node.), the processor core configured to: calculate a first term which, for the certain input variable, indicates a difference between a value of a first node of the nodes, the first node corresponding to the certain input variable and the certain input variable (Thanh, Pages 108-109, Section 2, Equation 13 - - Calculating a term for a difference between a value of a node center corresponding to the input and the input variable.); and wherein a sum of the product of the first term, the second term and the respective assigned length scale is formed across all nodes to obtain a value proportional to the gradient. (Thanh, Pages 108-114, Section 3, Fig. 5, - - Digital hardware implementation of the RBF neural network consisting of multiple/”first, second” equations/terms and variances/”length scales” using a sum of product methodology.)
But Thanh fails to specify calculate a second term which, for a second node of the nodes, indicates a result of an exponential function is multiplied with a parameter of the RBF function predefined for the second node, wherein each product for each respective input dimension of the input variable vector being determined by multiplying together a squared difference between: (i) a value of a respective third node of the nodes corresponding to the respective input dimension, and (ii) an input variable of the multiple input variables which corresponds to the respective input dimension.
However Xiaofang teaches calculate a term which, for a node, indicates a result of an exponential function multiplied with a parameter of the RBF function assigned to the node, an argument of the exponential function, and a squared difference between the value of a node corresponding to the respective input dimension and the input variable corresponding to the input dimension. (Xiaofang, Page 552, Section 4.2, Equation 18 - - A result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to the multiple input dimensions of the product of a squared difference between a value of a node corresponding to an input and the input vector value corresponding to the respective multiple input dimensions.)
Thanh and Xiaofang are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above RBF neural network modeling systems, as taught by Thanh, and incorporating the result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to a sum across the input dimensions of the negative product of a squared difference between a value of a node corresponding to an input and the input vector value corresponding to the input dimension, as taught by Xiaofang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide effective valve control by using the result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to a sum across the input dimensions of  (Abstract).

But the combination of Thanh and Xiaofang fails to specify the second products being ascertained for all of the nodes, each second product for each node of the nodes being determined by multiplying together the first term, the second term, and the respective predefined length scale for the node.
However deSouza teaches products being ascertained for all of the nodes, each product for each node of the nodes being determined by multiplying together a first term, a second term, and the respective predefined length scale for the node. (deSouza, Pages 2-4, Fig. 6 - - Products of each input node determined by multiplying a fixed point variable/first term, with a Beta h/second term, and the respective predefined delay that corresponds to the distance/length for each node.) 
Thanh, Xiaofang, and deSouza are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above RBF neural network modeling systems, as taught by Thanh and Xiaofang, and incorporating the products of each input node determined by multiplying a fixed point variable term with a Beta h term, and the respective predefined delay that corresponds to the distance for each node, as taught by deSouza.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an instantaneous estimate using a least means square algorithm including the products of each input node determined by multiplying a fixed point variable term with a Beta h term, and the respective predefined delay that corresponds to the distance for each node, as suggested by deSouza (Page 2).
 fails to specify an argument of the exponential function corresponding to a negative sum of products ascertained across all input dimensions.
However Philomin teaches an argument of the exponential function corresponding to a negative sum of products ascertained across all input dimensions. (Philomin, Para [0018-19], Equation 1 - - An argument of an exponential function that is a negative sum of products across all of the input dimensions.)
Thanh, Xiaofang, deSouza, and Philomin are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above RBF neural network modeling systems, as taught by Thanh, Xiaofang, and deSouza, and incorporating the argument of an exponential function that is a negative sum of products across all of the input dimensions, as taught by Philomin.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an object classification score based on the distance between input data and each hidden node by using argument of an exponential function that is a negative sum of products across all of the input dimensions, as suggested by Philomin (Para [0004]).

Claim 10
The combination of Thanh, Xiaofang, deSouza, and Philomin teaches all the limitations of the base claims as outlined above.  
The combination of Thanh, Xiaofang, deSouza, and Philomin further teaches the processor core is configured to calculate the gradient by multiplying the value proportional to the gradient with factors 2 of a value of a predefined input transformation variable, which is assigned to the certain input variable, and a predefined output transformation variable. (Thanh, Pages 108-109, Section 2, Equation 15-17, Fig. 11 - - FPGA/”hard-wired processor core” calculates the gradient by multiplying a value proportional to the gradient with a learning rate/factor assigned to the input variable and output variable.)

Claim 11
The combination of Thanh, Xiaofang, deSouza, and Philomin teaches all the limitations of the base claims as outlined above.  
The combination of Thanh, Xiaofang, deSouza, and Philomin further teaches the processor core is configured to calculate also the output variable of the RBF model on an input variable vector including the certain input variable, in addition to the gradient. (Thanh, Pages 109-116, Section 3, Fig. 5 - - FPGA/”hard-wired processor core” calculates the output variable y of the RBF neural network model based on the input variable vector.)

Claim 12
The combination of Thanh, Xiaofang, deSouza, and Philomin teaches all the limitations of the base claims as outlined above.  
The combination of Thanh, Xiaofang, deSouza, and Philomin further teaches the processor core includes a state machine and one or multiple processing operation blocks (Thanh, Pages 109-116, Section 3 - - FPGA/”hard-wired processor core” includes a finite state machine and multiple adder and multiplier processing operation blocks.), the one or multiple operating blocks including a MAC block and an exponential function calculation block (Thanh, Pages 109-116, Section 3, Equation 19 - - FPGA/”hard-wired processor core” including multiple adder and multiplier/MAC processing operation blocks and an exponential function calculation block.), and a memory for storing the one or multiple input variable(s) of the input variable vector, the nodes, the length scales, the parameters predefined for each node and the output variable. (Thanh, Page 115, Section 3 - - A look up table/memory used to store variables and parameters for inputs, outputs, and nodes.)

Claim 14
Thanh teaches a control unit, comprising: a microprocessor (Thanh, Pages 106-107, Section 1 - - Control unit comprising an FPGA/microprocessor.); and at least one model calculation unit for calculating a gradient with respect to a certain input variable of input variables of a predefined input variable vector of an RBF model (Thanh, Pages 107-109, Section 2 - - Digital hardware/”model calculation unit” for calculating a gradient based on an input variable vector X, composed of multiple inputs x of an RBF neural network model.) with the aid of a hard-wired processor core designed as hardware for calculating a fixedly predefined processing algorithm in coupled function blocks (Thanh, Pages 106-107, Section 1 - - FPGA/”hard-wired processor core” designed to calculate a stochastic gradient descent/”predefined processing algorithm” in connected programmable logic/function blocks.), the model calculation unit comprising: the processor core configured to calculate a gradient with respect to the certain input variable for an RBF model as a function of multiple input variables of the input variable vector of an input dimension greater than 1, of a number of nodes, of respective length scales predefined for each node and each input dimension (Thanh, Pages 110-112, Section 3 - - - FPGA/”hard-wired processor core” designed to calculate a stochastic gradient descent/”predefined processing algorithm” on an input variable vector X, composed of multiple inputs x of an RBF neural network model, a number of nodes, and variance/”length scale” of each node, and input dimensions i and j), and of parameters of the RBF function predefined for each node (Thanh, Pages 108-109, Section 2 - - Predefined parameters of the RBF neural network function for each node.), the processor core configured to: calculate a first term which, for the certain input variable, indicates a difference between a value of a first node of the nodes, the first node corresponding to the certain input variable and the certain input variable (Thanh, Pages 108-109, Section 2, Equation 13 - - Calculating a term for a difference between a value of a node center corresponding to the input and the input variable.); and wherein a sum of the product of the first term, the second term and the respective assigned length scale is formed across all nodes to obtain a value proportional to the gradient. (Thanh, Pages 108-114, Section 3, Fig. 5, - - Digital hardware implementation of the RBF neural network consisting of multiple/”first, second” equations/terms and variances/”length scales” using a sum of product methodology.)
But Thanh fails to specify calculate a second term which, for a second node of the nodes, indicates a result of an exponential function is multiplied with a parameter of the RBF function predefined for the second node, wherein each product for each respective input dimension of the input variable vector being determined by multiplying together a squared difference between: (i) a value of a respective third node of the nodes corresponding to the respective input dimension, and (ii) an input variable of the multiple input variables which corresponds to the respective input dimension.
However Xiaofang teaches calculate a term which, for a node, indicates a result of an exponential function multiplied with a parameter of the RBF function assigned to the node, an argument of the exponential function, and a squared difference between the value of a node corresponding to the respective input dimension and the input variable corresponding to the input dimension. (Xiaofang, Page 552, Section 4.2, Equation 18 - - A result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to the multiple input dimensions of the product of a squared difference between a value of a node corresponding to an input and the input vector value corresponding to the respective multiple input dimensions.)
Thanh and Xiaofang are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide effective valve control by using the result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to a sum across the input dimensions of the negative product of a squared difference between a value of a node corresponding to an input and the input vector value corresponding to the input dimension, as suggested by Xiaofang (Abstract).

But the combination of Thanh and Xiaofang fails to specify the second products being ascertained for all of the nodes, each second product for each node of the nodes being determined by multiplying together the first term, the second term, and the respective predefined length scale for the node.
However deSouza teaches products being ascertained for all of the nodes, each product for each node of the nodes being determined by multiplying together a first term, a second term, and the respective predefined length scale for the node. (deSouza, Pages 2-4, Fig. 6 - - Products of each input node determined by multiplying a fixed point variable/first term, with a Beta h/second term, and the respective predefined delay that corresponds to the distance/length for each node.) 
Thanh, Xiaofang, and deSouza are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.

One of ordinary skill in the art would have been motivated to do this modification in order to perform an instantaneous estimate using a least means square algorithm including the products of each input node determined by multiplying a fixed point variable term with a Beta h term, and the respective predefined delay that corresponds to the distance for each node, as suggested by deSouza (Page 2).
But the combination of Thanh, Xiaofang, and deSouza fails to specify an argument of the exponential function corresponding to a negative sum of products ascertained across all input dimensions.
However Philomin teaches an argument of the exponential function corresponding to a negative sum of products ascertained across all input dimensions. (Philomin, Para [0018-19], Equation 1 - - An argument of an exponential function that is a negative sum of products across all of the input dimensions.)
Thanh, Xiaofang, deSouza, and Philomin are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above RBF neural network modeling systems, as taught by Thanh, Xiaofang, and deSouza, and incorporating the argument of an exponential function that is a negative sum of products across all of the input dimensions, as taught by Philomin.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an object classification score based on the distance between input data and each hidden node 

Claim 15
The combination of Thanh, Xiaofang, deSouza, and Philomin teaches all the limitations of the base claims as outlined above.  
The combination of Thanh, Xiaofang, deSouza, and Philomin further teaches the control unit is an integrated circuit. (Thanh, Pages 107, Section 1 - - FPGA control unit is an integrated circuit.)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thanh et al., "DIGITAL HARDWARE IMPLEMENTATION OF A RADIAL BASIS FUNCTION NEURAL NETWORK", 2015, Computers & Electrical Engineering Vol. 53, PP 106-121 (hereinafter Thanh) in view of Xiaofang et al., "RBF NETWORKS-BASED ADAPTIVE APPROXIMATE MODEL CONTROLLER FOR STEAM VALVING CONTROL", 2011, Neural Computing and Applications Vol. 20 MO. 4, PP 549-556 (hereinafter Xiaofang), in view of de Souza et al., "Proposal for Parallel Fixed Point Implementation of a Radial Basis Function Network in an FPGA", 2014, IEEE, PP 2-4 (hereinafter deSouza), in further view of Philomin et al., US 20060013475 A1 (hereinafter Philomin) as applied to Claims 9-12 and 14-15 above, and in further view of Linsker, US Patent Pub. US 20070022068 A1 (hereinafter Linsker).

Claim 13
The combination of Thanh, Xiaofang, deSouza, and Philomin teaches all the limitations of the base claims as outlined above.  
 fails to specify the calculation of the gradient is activated or deactivated by predefining a selection variable.
However Linsker teaches the calculation of the control matrix is activated or deactivated by predefining a selection variable. (Linsker, Para [0029], [0077-79], [0125-127], [0149] - - Learning mode/calculation of a control matrix is activated or deactivated by a predefined switch input/”selection variable”.)
Thanh, Xiaofang, deSouza, Philomin, and Linsker are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above RBF neural network modeling systems, as taught by Thanh, Xiaofang, deSouza, and Philomin, and further incorporating the learning mode of a control matrix activated or deactivated by a predefined switch input, as taught by Linsker.  
One of ordinary skill in the art would have been motivated to do this modification in order to switch between the learning mode and an execution mode of a control matrix that is activated or deactivated by a predefined switch input, as suggested by Linsker (Para [0125]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thanh et al., "DIGITAL HARDWARE IMPLEMENTATION OF A RADIAL BASIS FUNCTION NEURAL NETWORK", 2015, Computers & Electrical Engineering Vol. 53, PP 106-121 (hereinafter Thanh) in view of Xiaofang et al., "RBF NETWORKS-BASED ADAPTIVE APPROXIMATE MODEL CONTROLLER FOR STEAM VALVING CONTROL", 2011, Neural Computing and Applications Vol. 20 MO. 4, PP 549-556 (hereinafter Xiaofang), in view of de Souza et al., "Proposal for Parallel Fixed Point Implementation of a Radial Basis Function Network in an FPGA", 2014, IEEE, PP 2-4 (hereinafter deSouza), in further view of Philomin et al., US 20060013475 A1 (hereinafter Philomin) as applied to Claims 9-12 and 14-15 above, and in further view of Borrmann et al., US Patent Pub. US 20070203616 A1 (hereinafter Borrmann).

Claim 16
Thanh teaches a method of using a control unit, comprising: providing a control unit, the control unit including a microprocessor (Thanh, Pages 106-107, Section 1 - - A method of using a control unit comprising an FPGA/microprocessor.), and at least one model calculation unit for calculating a gradient with respect to a certain input variable of input variables of a predefined input variable vector of an RBF model (Thanh, Pages 107-109, Section 2 - - Digital hardware/”model calculation unit” for calculating a gradient based on an input variable vector X, composed of multiple inputs x of an RBF neural network model.) with the aid of a hard-wired processor core designed as hardware for calculating a fixedly predefined processing algorithm in coupled function blocks (Thanh, Pages 106-107, Section 1 - - FPGA/”hard-wired processor core” designed to calculate a stochastic gradient descent/”predefined processing algorithm” in connected programmable logic/function blocks.), the model calculation unit comprising: the processor core configured to calculate a gradient with respect to the certain input variable for an RBF model as a function of multiple input variables of the input variable vector of an input dimension greater than 1, of a number of nodes, of respective length scales predefined for each node and each input dimension (Thanh, Pages 110-112, Section 3 - - - FPGA/”hard-wired processor core” designed to calculate a stochastic gradient descent/”predefined processing algorithm” on an input variable vector X, composed of multiple inputs x of an RBF neural network model, a number of nodes, and variance/”length scale” of each node, and input dimensions i and j), and of parameters of the RBF function predefined for each node (Thanh, Pages 108-109, Section 2 - - Predefined parameters of the RBF neural network function for each node.), the processor core configured to: calculate a first term which, for the certain input variable, indicates a difference between a value of a first node of the nodes, the first node corresponding to the certain input variable and the certain input variable (Thanh, Pages 108-109, Section 2, Equation 13 - - Calculating a term for a difference between a value of a node center corresponding to the input and the input variable.); and wherein a sum of the product of the first term, the second term and the respective assigned length scale is formed across all nodes to obtain a value proportional to the gradient. (Thanh, Pages 108-114, Section 3, Fig. 5, - - Digital hardware implementation of the RBF neural network consisting of multiple/”first, second” equations/terms and variances/”length scales” using a sum of product methodology.)
But Thanh fails to specify calculate a second term which, for a second node of the nodes, indicates a result of an exponential function is multiplied with a parameter of the RBF function predefined for the second node, wherein each product for each respective input dimension of the input variable vector being determined by multiplying together a squared difference between: (i) a value of a respective third node of the nodes corresponding to the respective input dimension, and (ii) an input variable of the multiple input variables which corresponds to the respective input dimension.
However Xiaofang teaches calculate a term which, for a node, indicates a result of an exponential function multiplied with a parameter of the RBF function assigned to the node, an argument of the exponential function, and a squared difference between the value of a node corresponding to the respective input dimension and the input variable corresponding to the input dimension. (Xiaofang, Page 552, Section 4.2, Equation 18 - - A result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to the multiple input dimensions of the product of a squared difference between a value of a node corresponding to an input and the input vector value corresponding to the respective multiple input dimensions.)
Thanh and Xiaofang are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide effective valve control by using the result of an exponential function, multiplied with an RBF network parameter associated with the node, corresponding to a sum across the input dimensions of the negative product of a squared difference between a value of a node corresponding to an input and the input vector value corresponding to the input dimension, as suggested by Xiaofang (Abstract).
But the combination of Thanh and Xiaofang fails to specify the second products being ascertained for all of the nodes, each second product for each node of the nodes being determined by multiplying together the first term, the second term, and the respective predefined length scale for the node.
However deSouza teaches products being ascertained for all of the nodes, each product for each node of the nodes being determined by multiplying together a first term, a second term, and the respective predefined length scale for the node. (deSouza, Pages 2-4, Fig. 6 - - Products of each input node determined by multiplying a fixed point variable/first term, with a Beta h/second term, and the respective predefined delay that corresponds to the distance/length for each node.) 
Thanh, Xiaofang, and deSouza are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above RBF neural network modeling systems, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to perform an instantaneous estimate using a least means square algorithm including the products of each input node determined by multiplying a fixed point variable term with a Beta h term, and the respective predefined delay that corresponds to the distance for each node, as suggested by deSouza (Page 2).
But the combination of Thanh, Xiaofang, and deSouza fails to specify an argument of the exponential function corresponding to a negative sum of products ascertained across all input dimensions.
However Philomin teaches an argument of the exponential function corresponding to a negative sum of products ascertained across all input dimensions. (Philomin, Para [0018-19], Equation 1 - - An argument of an exponential function that is a negative sum of products across all of the input dimensions.)
Thanh, Xiaofang, deSouza, and Philomin are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above RBF neural network modeling systems, as taught by Thanh, Xiaofang, and deSouza, and incorporating the argument of an exponential function that is a negative sum of products across all of the input dimensions, as taught by Philomin.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an object classification score based on the distance between input data and each hidden node by using argument of an exponential function that is a negative sum of products across all of the input dimensions, as suggested by Philomin (Para [0004]).
 fails to specify controlling an engine system in a motor vehicle using the control unit.
	However Borrmann teaches controlling an engine system in a motor vehicle using the control unit. (Borrmann, Para [0031-33] - - Controlling a motor vehicle engine system using a control unit utilizing an RBF neural network.)
Thanh, Xiaofang, deSouza, Philomin, and Borrmann are analogous art because they are from the same field of endeavor.  They relate to RBF neural network modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above RBF neural network modeling systems, as taught by Thanh, Xiaofang, deSouza, and Philomin, and further incorporating controlling a motor vehicle engine system using a control unit utilizing an RBF neural network, as taught by Borrmann.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a motor vehicle control device with which an optimum utilization of the computational power of the control device is achieved by utilizing an RBF neural network, as suggested by Borrmann (Para [0004]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119